DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Regarding applicant’s notice of appeal
If applicant files a reply under 37 CFR 1.111 in response to a second or subsequent non-final rejection and later files a notice of appeal before the Office considers the reply, or the reply is filed on the same day as the notice of appeal, the notice of appeal is defective and the Office will answer the reply under 37 CFR 1.111 in due course. Ordinarily, a notice of appeal would have been proper when at least one claim has been twice rejected. In this instance, however, since applicant has elected to request reconsideration of the rejection (or further examination) by filing a reply under 37 CFR 1.111 rather than directly appealing from the second non-final rejection, the notice of appeal is premature. The Office has not had the opportunity to consider the reply under 37 CFR 1.111 and issue an Office action in view of the reply. (Note that this is different than after-final situations where a reply under 37 CFR 1.116 is not entered as matter of right and applicant is appealing from the final rejection). Applicant must wait to file any appeal until the examiner considers the reply and the claims are rejected again. Once the Office action is mailed in response to the reply applicant may file another notice of appeal under 37 CFR 41.31.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. US 2015/0374025 in view of Redmond US 6,651,848.
Regarding claims 1 and 6, Evans discloses an apparatus (juicer cartridge 400) capable of extracting juice from food matter which apparatus comprises a liquid impermeable compartment (shell 402) having an outer perimeter, a food matter region contained within the outer perimeter (liquid permeable layer 414), an outlet (406) formed in the liquid impermeable compartment outside of the food matter region, and the liquid impermeable compartment is defined by a first impermeable layer and a second impermeable layer fused to one another (ultrasonic welds) around the outer perimeter of the liquid impermeable compartment.  The outer perimeter defines a top edge, a bottom edge, a left edge extending between the top edge and the bottom edge and a right edge extending between the top edge and the bottom edge with the liquid impermeable compartment being defined between the top edge and the bottom edge and between the left edge and the right edge.  Further, since Evans discloses the apparatus shown in figure 8C would form and or contain said components as shown in the embodiments of at least figures 9A, 9B, 9C, 10A, 10B, and 10C it is seen that an edge of the liquid permeable compartment closest to an upstream portion of said outlet is spaced away therefrom (paragraph [0005], [0121] – [0128] and fig. 8A, 8B, 9A, 9C, and10A).
Claim 1 differs from Evans in the outlet being defined between an upper channel edge extending outwardly from the top edge and a lower channel edge extending outwardly from the right edge, the first impermeable layer being fused to the second impermeable layer in the upper channel edge and the lower channel edge where the upper channel edge and the lower channel edge define a curved channel that is curved toward the right edge.
Redmond discloses an apparatus capable of containing food matter (food pastes), comprising a liquid impermeable compartment having an outer perimeter, a food matter region contained within the outer perimeter, and  an outlet formed in the liquid impermeable compartment outside of the food matter region, and the liquid Impermeable compartment is defined by a first impermeable layer and a second impermeable layer fused (welding, heat sealing) to one another around the outer perimeter of the liquid impermeable compartment (col, 14, paragraph 7).  The outlet is defined between an upper channel (12a) edge extending outwardly from the top edge and a lower channel edge (11b) extending outwardly from the right edge and the first impermeable layer is fused (welding, heat sealing) to the second impermeable layer in the upper channel edge and the lower channel edge.  Further, the upper channel edge and the lower channel edge define a curved channel (11b/32a) that is curved toward the right edge and wherein the outer perimeter further defines an opening for suspending the first and second impermeable layers such that an opening of the curved channel (34a) faces downwardly (col. 17, paragraph 2, and fig. 2a and 3a).  Redmond is providing the outlet defined between an upper channel edge extending outwardly from the top edge and a lower channel edge extending outwardly from the right edge and defining a curved channel that is curved toward the right edge of the apparatus for extracting juice in order to allow a user to easily and controllably dispense the contents of said apparatus in a directionally controlled manner which is applicant’s reason for doing so as well.  To therefore modify Evans and provide an outlet defined between an upper channel edge extending outwardly from the top edge and a lower channel edge extending outwardly from the right edge and defining a curved channel that is curved toward the right edge of the apparatus for extracting juice as taught by Redmond would have been an obvious matter of choice and/or design for the ordinarily skilled artisan.  Further, once it was known to define an outlet of a liquid impermeable compartment having a food matter region contained within the outer perimeter wherein the outlet is defined between an upper channel edge extending outwardly from the top edge and a lower channel edge extending outwardly from the right edge it is not seen that patentability would be conferred based on the exact placement of the outlet because shifting the position of the outlet would not have modified the operation of the liquid impermeable compartment.  The particular placement of the outlet would have been an obvious matter of choice and/or design for the ordinarily skilled artisan.
Regarding claim 2, Evans discloses a seal (404) joins opposing surfaces of the liquid impermeable compartment within the outer perimeter (paragraph [0005], [0121] – [0128] and fig. 8A, 8B, 9A, 9C, and10A).
Regarding claim 3, Evans discloses the seal comprises a weakened area extending along at least a portion of its length to form the outlet (fig. 8D).
Regarding claim 4, given that the seal (404) encompasses the entire perimeter of the apparatus it is seen that Evans discloses the outlet extends from the liquid impermeable compartment through the seal which seal extends at least partially along the outer perimeter (fig. 8A, 10A, reference sign 406/408).
Regarding claim 5, Evans in view of Redmond discloses a first portion of the outlet would extend in a first direction through the seal and a second portion of the outlet would extend in a second direction through the seal (‘848, fig. 2a and 3a).
Regarding claim 8, Evans discloses there would be a divider (liquid impermeable layer 418) extending along the liquid permeable compartment which divider separates a first portion of food matter from a second portion of food matter (paragraph [0126] and fig. 9C).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. US 2015/0374025 in view of Redmond US 6,651,848 in view of Hajime JP 4–142267.
Claim 7 differs from Evans in view of Redmond in at least one cutout formed in a portion of the liquid impermeable compartment adjacent to the upstream portion of the outlet, wherein the edge of the liquid impermeable compartment is spaced away from the at least one cutout.
Hajime discloses an apparatus capable of extracting a juice from food matter having a liquid impermeable compartment having an outer perimeter and an outlet formed in the liquid impermeable compartment outside the region containing the food matter (translation page 2, means for solving the problems).  Hajime further discloses there would be at least one cutout (19a, 19b) formed in a portion of the liquid impermeable compartment adjacent to the upstream portion of the outlet, and the edge of the liquid impermeable compartment is spaced away from the at least one cutout (fig. 1 and 3).  Hajime is providing the apparatus with at least one cutout for the art recognized function of holding the apparatus in a chamber during use to ensure the apparatus remains properly aligned in the chamber which is applicant’s reason for doing so as well.  To therefore modify Evans in view of Redmond and provide at least one cutout as taught by Hajime would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Response to Arguments
With respect to the previous Office Action, applicant has submitted no arguments requiring a response.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        18 April 2022

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792